Citation Nr: 0306283	
Decision Date: 04/01/03    Archive Date: 04/10/03	

DOCKET NO.  03-05 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether the rating decision rendered on April 30, 1969, that 
granted service connection for residuals of a gunshot wound 
to the left thigh, and assigned that disability a 
noncompensable evaluation, was clearly and unmistakably 
erroneous.


(The issues of the veteran's entitlement to service 
connection for peripheral neuropathy or neurogenic 
claudication and entitlement to an increased rating for 
residuals of a gunshot wound, left thigh, with diminished 
sensation evaluated as 10 percent disabling will be the 
subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.  

This matter arises from a rating decision rendered in 
February 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California, that held that 
the rating decision rendered on April 30, 1969, that granted 
service connection for residuals of a gunshot wound to the 
left thigh and assigned that disability a zero percent rating 
was not clearly and unmistakably erroneous.  Following 
compliance with the procedural requirements set forth in 
38 U.S.C.A. § 7105 (West 1991), the case was forwarded to the 
Board of Veterans' Appeals (Board) for appellate 
consideration.  

During the appellate process, the veteran requested a 
personal hearing before a traveling member of the Board.  
Such a hearing was conducted before the undersigned on 
September 10, 2002.  As this issue was the subject of this 
one hearing and not the earlier November 2000 hearing the 
issue will be decided by the undersigned Veterans Law Judge.  
This was discussed during the September hearing.  The service 
connection and increased rating issues will be the subject of 
a separate panel decision.  A transcript of the hearing is of 
record.




FINDINGS OF FACT

1.  The RO granted service connection for residuals of a 
gunshot wound to the left thigh by rating decision dated 
April 30, 1969, and assigned that disability a noncompensable 
evaluation.  The veteran was notified of that decision and of 
his appellate rights, but he did not appeal.

2.  The rating decision rendered by the RO on April 30, 1969, 
was supported by the evidence then of record, and was 
consistent with VA laws and regulations then in effect.  


CONCLUSION OF LAW

The rating decision rendered on April 30, 1969, that granted 
service connection for residuals of a gunshot wound to the 
left thigh but that did not grant that disability a 
compensable evaluation was not clearly and unmistakably 
erroneous, was not timely appealed, and is, therefore, final.  
38 U.S.C.A. § 7105 (West 1991) (formerly 38 U.S.C.A. § 4005 
(1964)); 38 C.F.R. §§ 3.104, 3.105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO erred in April 1969 when it 
granted service connection for residuals of a gunshot wound 
to the left thigh, but failed to assign a compensable rating 
for that disability.  More specifically, he contends that 
symptomatology associated with that disability has been 
constant since he was discharged from military service.  He 
asserts that the correct facts as they were known at that 
time indicated that he had sustained an injury to Muscle 
Group XIV as the result of a gunshot wound, that the wound 
was through and through in nature, and that it required 
debridement.  From this he concludes that the correct facts 
as they were known at that time either were not before the 
rating agency or that the statutory or regulatory provisions 
then extant were incorrectly applied.  

A prior final rating decision will be subject to change only 
if it is found to contain clear and unmistakable error.  To 
constitute clear and unmistakable error, either the correct 
facts as they were known at that time were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied; the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  A determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 
310, 313-314 (1992) (en banc).  The United States Court of 
Appeals for Veterans Claims (Court) has stated that clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Thus, even where the premise of error is accepted, if it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  See Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993).  The basis for a finding of clear and 
unmistakable error is found in the provisions of 38 C.F.R. 
§ 3.105(a) (2002).  

The evidence of record when the RO rendered its April 30, 
1969, rating determination included the veteran's service 
medical records and the report of a VA physical examination 
conducted in March 1969.  The veteran's service medical 
records indicated that he had sustained a gunshot wound to 
the left thigh on January 25, 1968.  Subsequent surgical care 
for the gunshot wound was administered.  On February 16, 
1968, no nerve or artery involvement in the area of the 
gunshot wound was observed.  The wound was described as 
healed.  It was noted that the wound had been debrided at the 
3rd Surgical Hospital, and that the veteran had then been 
transferred for further treatment.  On February 27, 1968, the 
gunshot wound was noted to have healed well.  The remainder 
of the veteran's service medical records reflect treatment 
for various illnesses, a rash, and headaches.  However, no 
further mention is made of treatment for the gunshot wound in 
question.  During a physical examination conducted in 
September 1968 in conjunction with the veteran's discharge 
from military service, his skin and lower extremities were 
observed to be normal.  

During the VA physical examination conducted in March 1969, 
no significant abnormalities of the veteran's skin were 
observed, except for an oblique scar on the anteromedial 
aspect of the upper third of the left thigh.  The scar was 
5 1/2 inches long and1/2"-wide, and of a pinkish color.  
There was a slight depression at the distal one-third of the 
scar; however, this was nonadherent, nontender, and not 
suggestive of keloid formation.  No muscle loss in the area 
of the gunshot wound was noted.  Normal sensation to pinprick 
in the skin areas adjacent to the scar were observed.  No 
limitation of motion of any part of the left lower extremity 
was apparent.  The examiner commented that no other 
significant musculoskeletal abnormalities existed.  A 
diagnosis of gunshot wound to the left thigh with residual 
scar was rendered.  The veteran's only complaint relative to 
the left thigh scar was that there was a sensation of 
numbness in the adjacent skin area.  

The foregoing evidence of record, when the RO rendered its 
April 30, 1969 decision, did not indicate that a compensable 
evaluation for the residuals of a gunshot wound to the 
veteran's left thigh was warranted.  The evidence then of 
record did not show that the veteran had a tender and painful 
scar, muscle loss, or had sustained a through-and-through 
gunshot wound.  In July 1982 the RO increased the evaluation 
of the veteran's wound residuals to 10 percent, effective 
from January 1982, following receipt of January 1982 VA 
treatment records showing, for the first time, that the 
veteran's scar was tender.  A through and through wound was 
not noted until a VA physician observed as much during a VA 
physical examination conducted in April 1994.  As such, a 10 
percent disability evaluation pursuant to 38 C.F.R. §§ 4.56 
and 4.73 (1968) was not warranted in April 1969 based upon 
those schedular provisions and the evidence then of record.  
Similarly, the residual scar on the veteran's left thigh was 
not noted to be poorly nourished with repeated ulceration, or 
to be tender and painful on objective demonstration, or 
otherwise of such a nature that it limited the function of 
the veteran's left thigh.  Accordingly, a compensable 
evaluation was not warranted pursuant to the provisions of 
38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1968) 
at the time of the April 1969 RO rating.  In effect, the 
facts as they were known to VA at the time the April 30,1969, 
rating decision was rendered were before the adjudicator, and 
there is no indication that the decision in question failed 
to correctly apply the statutory and regulatory provisions 
extant at the time that decision was entered.  Thus, there is 
no indication that the April 30, 1969, rating decision 
contained error, much less clear and unmistakable error.  See 
38 C.F.R. § 3.105(a).  Absent a finding of clear and 
unmistakable error, the April 30,1969, rating decision is 
final.  This is true, notwithstanding that subsequent 
clinical findings further clarified the extent of disability 
present.  Through hindsight, the veteran, in effect, has come 
to disagree with the manner in which the facts were weighed 
when the rating decision in question was rendered.  As 
previously noted, a simple disagreement as to how the facts 
were weighed cannot be a basis for a finding of clear and 
unmistakable error.  


ORDER

The claim that there was clear and unmistakable error in the 
April 30, 1969, rating decision that granted service 
connection for residuals of a gunshot wound to the left thigh 
but denied that disability a compensable evaluation is 
denied.



                       
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

